Citation Nr: 0028506	
Decision Date: 10/30/00    Archive Date: 11/03/00	

DOCKET NO.  98-05 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for a hiatal hernia, 
claimed as secondary to medication for a service-connected 
back disability.

3.  Entitlement to service connection for peptic ulcer 
disease, claimed as secondary to medication for a service-
connected back disability.

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of injury to the right ankle, with reflex 
sympathetic dystrophy.

5.  Entitlement to a compensable evaluation for the residuals 
of fracture of the left fifth metatarsal with left foot pes 
planus.

6.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain and spondylosis, L5-S1.

7.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to October 
1966, with additional periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  In this decision, the RO 
denied all issues except for the rating for the veteran back 
disability.  By a rating dated in January 2000, the 
Philadelphia RO increased the rating for the service-
connected residuals of right ankle injury with reflex 
sympathetic dystrophy from 10 to 20 percent effective from 
April 16, 1996, and also increased the rating for the 
veteran's back disability from 20 to 40 percent effective 
from June 16, 1997.


FINDINGS OF FACT

1.  The claim for service connection for prostatitis is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The claim for service connection for a hiatal hernia is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

3.  The claim for service connection for peptic ulcer disease 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

4.  The veteran's service-connected residuals of right ankle 
injury with reflex sympathetic dystrophy are presently 
characterized by no more than a marked limitation of motion 
of the right ankle.

5.  The veteran's service-connected residuals of fracture of 
the left fifth metatarsal with left foot pes planus are 
currently no more than mild in severity, with symptoms 
relieved by a built-up shoe or arch support, and no evidence 
of moderate foot injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic prostatitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).

2.  The claim of entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).

3.  The claim of entitlement to service connection for peptic 
ulcer disease is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).

4.  An evaluation in excess of 20 percent for the residuals 
of right ankle injury with reflex sympathetic dystrophy is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, Code 8599-5271 (1999).

5.  A compensable evaluation for the residuals of fracture of 
the left fifth metatarsal with left foot pes planus is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, Codes 5276, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
cystitis or prostatitis, or a hiatal hernia or ulcer disease.  
On various occasions during the veteran's period of active 
military service, his prostate gland was described as within 
normal limits.  A service separation examination conducted in 
October 1966 was unremarkable, and no pertinent diagnoses 
were noted.

Following a private upper gastrointestinal and small bowel 
series in April 1981, it was noted that the veteran's stomach 
presented a normal appearance, with normal peristaltic 
activity, and no ulcerative or neoplastic lesion.

VA outpatient treatment records covering the period from 
April 1986 to August 1988 show treatment during that time for 
various medical problems, including prostatitis.

A private barium enema conducted in July 1988 was described 
as within normal limits.

A VA record of hospitalization dated in August 1988 reveals 
that the veteran was seen at that time with a 10-year history 
of recurrent chronic prostatitis.  The pertinent diagnosis 
noted was voiding dysfunction.

During the course of a service medical facility 
hospitalization for an unrelated medical problem in March 
1989, the veteran gave a history of "chronic cystitis and 
prostatitis."

In early August 1989, a private upper gastrointestinal series 
with small bowel follow-through was accomplished.  At the 
time of that examination, the veteran's esophagus 
demonstrated a normal position, contour, mucosal pattern, and 
peristalsis.  Reflux study revealed no significant reflux in 
the distal esophagus.  The veteran's stomach, duodenal bulb, 
and loop demonstrated normal position, contour, mucosal 
pattern, flexibility, and contractability.  The pertinent 
diagnosis was negative upper gastrointestinal series.

At the time of a VA urologic consultation in September 1989, 
the veteran gave a history of chronic "cystitis and 
prostatitis."  The veteran complained of urgency with mild 
incontinence, but with a good stream, no dysuria, and no 
hematuria.  Noted at the time of evaluation was that the 
veteran had been seen one year earlier, at which time the 
only significant finding was of some mild inflammation.  On 
physical examination, there was no evidence of any tenderness 
or masses.  The veteran's rectum was firm and symmetrical, 
and his prostate had no nodules.  The pertinent diagnoses 
were chronic cystitis and chronic prostatitis, quiescent at 
the time of examination.

On VA medical examination in September 1989, the veteran 
complained of right lower quadrant pain of approximately 
three years' duration.  According to records the veteran 
brought with him, he had been hospitalized in August 1988, at 
which time a barium enema was within normal limits, and 
sigmoidoscopy showed evidence of "mild inflammation."  At 
that time, certain gastrointestinal consultants felt that 
these findings were of no particular significance.  However, 
a biopsy of the veteran's rectal mucosa yielded a diagnosis 
of "chronic inflammatory bowel disease, compatible with 
ulcerative colitis."  Reportedly, several months previously, 
the veteran had been informed that he had a peptic ulcer, for 
which he was receiving Tagamet.  However, confirmation of the 
presence of this ulcer was not available.  On physical 
examination, the veteran's abdomen was soft, with slight 
tenderness in the area of the right lower quadrant.  The 
pertinent diagnosis noted was "examined for diverticulitis; 
reevaluation of the colon in 1988 revealed chronic 
inflammatory bowel disease by biopsy."

In February 1990, the veteran was hospitalized at a private 
medical facility with a complaint of low back pain radiating 
into his right leg.  At the time of admission, it was noted 
that the veteran had been "rear ended" in a motor vehicle 
accident in September 1989, resulting in neck pain radiating 
to both shoulders, and down both arms.  The pertinent 
diagnoses noted were herniated disc at the level of the 4th 
and 5th lumbar vertebrae; and cervical spondylosis.

At the time of a period of VA hospitalization in May 1990, it 
was recommended that the veteran take Ibuprofen at a dosage 
of 600 milligrams 3 times per day with food.  The pertinent 
diagnoses noted at the time were sciatic nerve inflammation 
secondary to low back injury (chronic recurrent); and status 
post right metatarsal injury.

At the time of a VA domiciliary hospitalization in May 1991, 
it was noted that, since the time of the veteran's admission 
to the domiciliary, he had offered "very few complaints 
regarding his physical ailments."  Prior to the veteran's 
admission, he reportedly did complain of abdominal and chest 
pain which radiated down his arms.  Reportedly, the veteran 
had undergone an electrocardiogram, a barium enema, an upper 
gastrointestinal series, and a colonoscopy and 
esophagoduodenoscopy, all of which were negative.

In a VA domiciliary discharge summary dated in August 1992, 
there was noted a diagnosis of benign prostatic hypertrophy 
with chronic prostatitis.  Additionally noted was that the 
veteran was to take Motrin at the dosage of 600 milligrams, 
3 times a day with food.

During the course of VA outpatient treatment in November 
1994, the veteran gave a history of a hiatal hernia, ulcer 
disease, and recurrent prostatitis.  According to the 
veteran, he had recently experienced neither dysuria nor 
frequency of urination.  However, he continued to experience 
"indigestion," for which he had been given Axid and Zantac.  
On physical examination, the veteran's abdomen was soft, with 
positive bowel sounds, and some tenderness on deep pressure.  
The clinical assessment noted was peptic ulcer disease/hiatal 
hernia; and a history of recurrent prostatitis and cystitis.

In March 1995, a VA podiatry examination was accomplished.  
At the time of examination, the veteran complained that his 
left foot hurt with weather changes, and that his right foot 
often "gave out" on him while walking.  On physical 
examination, the skin of the veteran's feet was warm, moist, 
and intact.  There were surgical scars over the dorsum of the 
veteran's left foot.  At the time of evaluation, there was no 
evidence of edema, erythema, or increased warmth.  Pedal 
pulses, as well as the dorsalis pedis and posterior tibial, 
were 2/4 bilaterally.  Capillary refilling time was less than 
2 seconds, and the veteran's sensorium was intact for all 
digits.  There was no evidence of any fascial tenderness, 
though there was some mild tenderness over the navicular of 
the right foot.  Noted at the time of evaluation was that the 
veteran could raise on his heels and toes.  The arches of 
both feet were present off weight bearing, and lowered 
somewhat on weight bearing.  Range of motion of the 
metatarsophalangeal joint, the midtarsal joint, and the 
subtalar joint was good without pain or crepitus.  At the 
time of evaluation, the veteran was able to walk without 
limping.  Radiographic studies showed the veteran's cortises 
to be intact, with a good trabecular pattern.  There was a 
healed fracture of the right navicular, and surgical changes 
at the first metatarsal head of the left foot, with a K wire 
in place.  Further noted was some narrowing of the first 
metatarsophalangeal joint bilaterally, as well as some 
flattening of the first metatarsal head.  The pertinent 
diagnoses were degenerative arthritis of the first 
metatarsophalangeal joint bilaterally; healed fracture of the 
right navicular; and mild pes planus.

Following VA outpatient treatment in March 1995, it was noted 
that the veteran was to "discontinue NSAIDS."

In August 1996, an additional VA medical examination was 
accomplished.  At the time of examination, the veteran stated 
that, in either 1964 or '65, he suffered a fracture of a bone 
in his left foot, for which he subsequently underwent 
surgery.  In 1986, while on active Reserve duty, the veteran 
reportedly injured his right ankle.  While at that time, 
radiographic studies were negative, since the time of his 
injury, the veteran had reportedly experienced chronic right 
ankle pain, and an inability to work.  According to the 
veteran, a bone scan of his foot and ankle conducted in 1988 
was abnormal, leading to a diagnosis of a poorly healed 
fracture of a bone "somewhere in the right ankle or foot."  
The veteran further stated that he now suffered chronic pain 
in both his right ankle and left foot, which markedly 
impaired his mobility and ability to bear weight for long 
periods of time.  Radiographic studies of the veteran's right 
ankle conducted as part of his medical examination were 
within normal limits.  Those same studies revealed a pin in 
the first metatarsal bone of the veteran's left foot.  At the 
time of evaluation, the veteran walked slowly and utilized a 
cane.  Both feet and ankles looked normal, with no swelling.  
However, the veteran was unable to stand on his heels or tip 
toes.  Motion of the veteran's right ankle was impaired, with 
plantar flexion to 25 degrees, and dorsiflexion to 10 
degrees.  The pertinent diagnosis noted was post fracture of 
the first left metatarsal and "some bone in the right ankle."

During the course of VA outpatient treatment in late 
September 1996, the veteran gave a history of prostate 
cancer, for which he had undergone a radical prostatectomy in 
July of that year.  Additionally noted was a history of 
peptic ulcer disease in May 1995.  At the time of evaluation, 
the veteran complained of right-sided abdominal pain of three 
years' duration.  This pain, according to the veteran, was 
"dull, continuous, and unprovoked."

On physical examination, the veteran's abdomen was soft and 
nondistended, with minimum right lower quadrant tenderness, 
but no guarding or rebound.  Bowel sounds were positive, and 
there was no evidence of any masses.  The clinical assessment 
was of a history of polyps, with chronic abdominal pain, and 
an "unclear work up."

At the time of a private orthopedic examination in December 
1996, the veteran complained of an acute flare up of neck and 
low back pain.  Reportedly, the veteran had experienced neck 
pain since the time of an on-the-job injury in 1986.  
According to the veteran, he reinjured his neck and back in a 
motor vehicle accident in 1989.  Following evaluation, the 
veteran was reportedly ultimately diagnosed with herniated 
discs in both his neck and lower back.  In the years 
following his 1989 injury, the veteran had experienced flare 
ups of his back pain, and, in 1995, he underwent a series of 
epidural injections.  Additional medical history included 
peptic ulcer disease and a hiatal hernia, reportedly 
diagnosed in 1995.  In addition, in 1995, the veteran had 
received a diagnosis of prostatic carcinoma.  In July 1996, 
he underwent a radical prostatectomy.  Presently, the veteran 
was taking Methocarbamol, Soma, Ansaid, Prilosec, and 
Tagamet.  

On physical examination, range of motion of the veteran's 
thoracolumbar spine was approximately 40 degrees of flexion 
accompanied by discomfort, perceived by the veteran in the 
region of the fourth lumbar vertebra.  Extension was to 0 
degrees, and lateral bending to 10 degrees bilaterally.  Deep 
tendon reflexes at the knees and ankles were equal and 
intact, and, in fact, bilaterally hyperactive.  Sitting root 
examination produced low back pain, though there was no 
evidence of atrophy or fasciculation in the lower 
extremities.  Cervical spine examination revealed diffuse 
tenderness of the cervical musculature, though with a normal 
range of motion of the cervical spine in all planes.  The 
pertinent diagnosis noted was chronic and intractable low 
back pain secondary to discogenic disease and lumbar 
spondylosis, with a prior history of prostatic carcinoma, and 
"chronic and intractable" neck pain.

In correspondence of early January 1997, a private 
gastroenterologist wrote that he had seen the veteran in late 
December 1996, at which time the veteran's hiatal hernia and 
intermittent reflux were discussed, and it was suggested that 
he "try Tagamet 400 milligrams at bedtime for at least a 
month to see if (it) gave improved control of symptoms."  The 
private gastroenterologist further commented that, at the 
time of his evaluation of the veteran, the veteran inquired 
as to whether "Motrin 600 to 800 milligrams could cause the 
development of an ulcer."  The veteran's gastroenterologist 
was of the opinion that, though this medicine (that is, 
Motrin) was usually considered safer than aspirin, it could 
irritate the stomach.  Moreover, it was "certainly possible 
for prolonged use of this medicine (Motrin) to cause an ulcer 
in the stomach or even possibly the upper small intestine."

VA progress notes dated in August 1997 are significant for a 
"problem" listed as "peptic ulcer from Motrin."

On VA orthopedic examination in early October 1998, the 
veteran complained of back pain, in particular, on movement, 
radiating down the back of his legs.  Additional complaints 
included increased pain and stiffness in the lower back, with 
a need to "wear a brace."

On physical examination, there was pinpoint tenderness in the 
area of the 5th lumbar vertebra and 1st sacral segment.  
Forward flexion was from 0 to 45 degrees, with backward 
extension from 0 to 20 degrees, lateral rotation from 0 to 15 
degrees, and lateroflexion from 0 to 15 degrees.  There was 
no evidence of easy fatigability or incoordination, and no 
additional loss of range of motion due to weakened motion or 
excess fatigability.  Orthopedic examination of the right 
ankle joint showed no swelling and only minimal tenderness of 
the ankle joint.  Passive range of motion of the right ankle 
showed dorsiflexion from 0 to 10 degrees, with plantar 
flexion from 0 to 15 degrees, and no evidence of loss of 
range of motion.  No easy fatigability or incoordination was 
in evidence, though there was some loss of range of motion 
due to pain.  Both feet were examined with the veteran in the 
standing position, revealing a mild degree of pes planus.  No 
shift of the midline was noted, and there was no evidence of 
callosities on the undersurface of the veteran's feet.  Noted 
at the time of the examination were 2 well-healed scars 
approximately 3 inches long on the dorsal aspect of the 1st 
and 2nd metatarsals, apparently from a prior bunionectomy.  
Range of motion of the left ankle joint was within normal 
limits, with dorsiflexion from 0 to 25 degrees, and plantar 
flexion from 0 to 45 degrees.  Motor and sensory examination 
of the lower extremities was within normal limits, and there 
was no excessive nail growth or edema or increased 
hypertrophy of the lower limbs suggestive of reflex 
sympathetic dystrophy.  The pertinent diagnoses noted were 
degenerative arthritis of the lumbosacral spine; arthritis of 
the right ankle, with no residuals of fracture of the fifth 
metatarsal; and mild bilateral pes planus, status post 
bunionectomy of the left foot, with a normal passive range of 
motion of the left ankle.  In the opinion of the examiner, 
the veteran "did not have clinical evidence of reflex 
sympathetic dystrophy."

In an Application for Increased Compensation Based on 
Unemployability dated in February 1999, the veteran stated 
that he had last worked in 1989.  Additionally noted was that 
the veteran had completed two years of college.  

During the course of a hearing before a Veterans Law Judge in 
early August 2000, the veteran gave a history of pain in his 
right ankle and left foot.  The veteran additionally 
testified that, as relief for his service-connected low back 
disability, he found it necessary to take numerous 
medications, including various nonsteroidal anti-inflammatory 
medication, which medications resulted in the development of 
a hiatal hernia and peptic ulcer disease.

In October 2000, there were received from the veteran various 
records "concerning the Social Security Administration and 
Workman's Compensation."  Those records show treatment 
during the period from December 1980 to February 1998 for a 
number of medical problems, including pain in the cervical 
and lumbosacral spine, and in the right leg and left knee, 
following an accident in 1980.  

Pertinent evidence currently on file is to the effect that, 
in the past, the veteran has worked as a clerk typist, a 
receptionist, a bus driver, and a supervisor, and in the area 
of medical supply.

Analysis.

As regards those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded. See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claims which would "justify a 
belief by a fair and impartial individual that the claims are 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The second and third 
elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and peptic 
ulcer disease becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§  
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic prostatitis, urethritis, or cystitis, or 
a hiatal hernia.  Indeed, on more than one occasion in 
service, the veteran's prostate was described as entirely 
within normal limits.  At the time of the veteran's service 
separation examination in October 1966, there was no evidence 
of cystitis, prostatitis, urethritis, or a hiatal hernia, and 
no pertinent diagnoses were noted.  The earliest clinical 
indication of the presence of either chronic prostatitis or 
cystitis is revealed by VA treatment records dated in the 
late 1980's, more than 20 years following the veteran's 
discharge from service.  A hiatal hernia, to the extent that 
such pathology is, in fact, present, was first shown no 
earlier than November 1994, almost 30 years following the 
veteran's discharge from service.

The veteran argues that, while in service, he suffered 
repeated "bouts" of urethritis, which eventually developed 
into the chronic prostatitis which he experienced subsequent 
to his discharge.  However, a review of service medical 
records shows no evidence whatsoever of chronic urethritis.  
Moreover, in July 1996, the veteran underwent a radical 
prostatectomy for carcinoma of the prostate, as a result of 
which, it may be presumed, it is now anatomically impossible 
for him to experience prostatitis.  In any case, based upon 
the current evidence of record, there exists no evidence that 
the veteran's prostatitis or claimed hiatal hernia are in any 
way the result of some incident or incidents of his period of 
active military service.  Nor has it been demonstrated that 
the veteran's prostatitis or claimed hiatal hernia are in 
fact the result of medication for the veteran's service-
connected low back disability.  The only evidence which the 
veteran has submitted which supports a finding of a nexus to 
service for his prostatitis and claimed hiatal hernia is his 
own testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grivois v. Brown, 6 Vet. App. 
136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 498.  His statements, in and of 
themselves, are insufficient to relate his current symptoms 
to his period of service, or any applicable presumptive 
period.  See Savage, supra.  Based upon a full review of the 
pertinent evidence of record, the Board is unable to conclude 
that the veteran's claimed prostatitis or hiatal hernia, 
first arguably documented many years following service 
discharge, were present in service, or are otherwise of 
service origin.  Under such circumstances, his claims are not 
well grounded, and must be denied.

Turning to the issue of service connection for peptic ulcer 
disease, the Board observes that service medical records are 
negative for evidence of any such pathology.  This is, 
however, not necessarily fatal to the veteran's case, 
inasmuch as his argument is not one of "direct" service 
connection, but rather service connection on a "secondary" 
basis.  In pertinent part, it is argued that the veteran's 
current ulcer disease is proximately due to, the result of, 
or aggravated by medication (specifically, Motrin) prescribed 
for his service-connected low back disability.

In that regard, the Board observes that, since the time of 
his discharge, the veteran has received clinical assessments 
and/or diagnoses of ulcer disease.  These "diagnoses," while 
in some respects unsupported by clinical evidence, raise the 
possibility that the veteran does, in fact, currently suffer 
from chronic ulcer disease.  Moreover, in correspondence of 
January 1997, the veteran's private gastroenterologist wrote 
that the medication which the veteran was taking, while 
"usually safer than aspirin, could irritate the stomach, with 
prolonged use possibly leading to an ulcer in the stomach or 
even possibly the upper small intestine."

The Board acknowledges that, at present, it is unclear 
whether the medication in question has been prescribed solely 
for the veteran's service-connected low back disability, or 
for various other nonservice-connected disabilities.  
Nonetheless, given the evidence of record, the Board is of 
the opinion that there exists at least a potential 
relationship between the veteran's claimed ulcer disease and 
medication arguably prescribed for his service-connected 
disability or disabilities.  Under such circumstances, the 
veteran's claim for service connection for peptic ulcer 
disease is well grounded.  Accordingly, to that extent, the 
veteran's appeal is granted.

In reaching the above determinations, the Board has given due 
consideration to the request of the veteran's representative 
that, in adjudicating the current claims for service 
connection, the Board apply the holdings of the United States 
Court of Appeals for Veterans Claims in Allen v. Brown, 7 
Vet. App. 439 (1995).  That case essentially held that, where 
there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of a service-
connected condition, the veteran must be compensated for the 
degree of disability (but only that degree) which is over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, as regards the veteran's claims for service 
connection for prostatitis and a hiatal hernia, the record is 
devoid of any evidence whatsoever of aggravation.  On no 
occasion since the time of the veteran's discharge from 
service has his claimed prostatitis or hiatal hernia, to the 
extent such pathology exists, been shown to have increased in 
severity as a result of medication prescribed for a service-
connected disability or disabilities.  Accordingly, as noted 
above, the veteran's arguments must fail.

Turning to the issues of increased evaluations for the 
veteran's service-connected residuals of right ankle injury 
and fracture of the left fifth metatarsal, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  Moreover, it is the intent of the Schedule for 
Rating Disabilities (Part IV) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (1999).  This is to say that, 
even absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(1999); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

As regards the veteran's claims for increased evaluations for 
the service-connected residuals of right ankle injury and a 
fracture of the left fifth metatarsal, the Board observes 
that, on VA podiatry examination in March 1995, the skin of 
the veteran's feet was warm, moist and intact, with no 
evidence of edema, erythema, or increased warmth.  Sensation 
was intact in all of the veteran's digits, and capillary 
refill time was less than 2 seconds.  There was only mild 
tenderness present over the navicular of the veteran's right 
foot, and the veteran was able to raise on his heels and 
toes.  The arches of both of the veteran's feet were present 
off weight bearing, and lowered somewhat on weight bearing.  
Range of motion at the metatarsophalangeal joints, the 
midtarsal joints, and the subtalar joints was good, without 
pain or crepitus.  The clinical assessment noted was of 
degenerative arthritis of the first metatarsophalangeal joint 
bilaterally; healed fracture of the right navicular, and mild 
pes planus.

The Board observes that, while on VA orthopedic examination 
in August 1996, the veteran walked slowly and utilized a 
cane, both his feet and ankles looked normal, with no 
swelling.  Admittedly, at the time of the examination in 
question, there was present some impairment of motion of the 
veteran's right ankle, with plantar flexion to 25 degrees, 
and dorsiflexion to 10 degrees.  However, on more recent VA 
orthopedic examination in October 1998, there was only 
minimal tenderness, and no evidence of swelling of the 
veteran's right ankle joint.  Though there was some loss of 
range of motion due to pain, the examination was negative for 
either fatigability or incoordination.  With the veteran in 
the standing position, there was noted only a mild degree of 
pes planus, accompanied by no shift of the midline, and no 
evidence of callosities.  Motor and sensory examination of 
the lower extremities was within normal limits, and there was 
no excessive nail growth or edema.  Nor was there any 
increased hypertrophy of the lower limbs suggestive of reflex 
sympathetic dystrophy.  In the opinion of the examiner, the 
veteran exhibited no residuals of fracture of his left fifth 
metatarsal, and suffered from only mild pes planus.  Left 
ankle passive range of motion was described as within normal 
limits, and there was "no clinical evidence" of reflex 
sympathetic dystrophy.

The 20 percent evaluation currently in effect for the 
veteran's service-connected residuals of right ankle injury 
contemplates the presence of a marked limitation of motion of 
the veteran's right ankle.  In order to warrant an increased 
evaluation, there would, of necessity, need to be 
demonstrated the presence of ankylosis of the ankle.  
38 C.F.R. Part 4, Codes 5270, 5271 (1999).  However, as is 
clear from the above, the veteran exhibits no such ankylosis.  
In fact, at the time of the aforementioned VA orthopedic 
examination in October 1998, dorsiflexion of the veteran's 
right foot was to 10 degrees, with plantar flexion from 0 to 
15 degrees.  There was no evidence of any swelling of the 
veteran's right ankle joint, and only minimal tenderness.  
Even were the veteran to be rated on the basis of reflex 
sympathetic dystrophy, an increased evaluation would not be 
in order, inasmuch as, at the time of the aforementioned 
examination, there existed no evidence of reflex sympathetic 
dystrophy.  Based on such findings, the Board is of the 
opinion that the 20 percent evaluation currently in effect 
for the veteran's service-connected right ankle disability is 
appropriate, and that an increased rating is not warranted.

Regarding the veteran's service-connected residuals of 
fracture of the left fifth metatarsal with associated pes 
planus, the Board notes that the noncompensable evaluation 
currently in effect contemplates the presence of mild pes 
planus, with symptoms relieved by built-up shoes or arch 
supports.  38 C.F.R. Part 4, Code 5276 (1999).  In order to 
warrant an increased evaluation, there would, of necessity, 
need to be demonstrated the presence of at least moderate pes 
planus, or, in the alternative, moderate residuals of foot 
injury.  38 C.F.R. Part 4, Codes 5276, 5284 (1999).  Such is 
clearly not the case, inasmuch as, at the time of the 
aforementioned VA orthopedic examination, the veteran 
displayed only a mild pes planus, and no residuals of 
fracture of the left fifth metatarsal.  Under such 
circumstances, the Board is of the opinion that the 
noncompensable evaluation currently in effect for the 
veteran's service-connected residuals of fracture of the left 
fifth metatarsal with pes planus is appropriate, and that an 
increased rating is not warranted.


ORDER

Service connection for prostatitis is denied.

Service connection for a hiatal hernia, claimed as secondary 
to medication for a service-connected back disability, is 
denied.

The veteran's claim of entitlement to service connection for 
peptic ulcer disease, claimed as secondary to medication for 
a service-connected back disability, is well grounded.  To 
this extent only, the benefit sought on appeal is allowed.

An increased evaluation for the service-connected residuals 
of right ankle injury with reflex sympathetic dystrophy is 
denied.

An increased evaluation for the service-connected residuals 
of fracture of the left fifth metatarsal with left foot pes 
planus is denied.


REMAND

In April 2000, the RO issued a Statement of the Case 
concerning the proper rating for the veteran's back 
disability.  In this document the RO cited the provisions of 
Diagnostic Codes 5289, 5292, and 5295 and informed the 
veteran that the criteria for the next higher disability 
evaluation required unfavorable ankylosis of the lumbar 
spine.  The provisions of Diagnostic Code 5293 were not 
cited.  The veteran, in his substantive appeal dated in May 
2000, stated that he was satisfied with the increased rating 
for his back condition.  However, when he testified before 
the undersigned in August 2000, he submitted a statement in 
which he reported that his statement of May 2000 was based 
upon misinformation.  The veteran's representative argued 
that the veteran was entitled to a rating in excess of 40 
percent under Diagnostic Code 5293.  In view of these facts, 
the Board concludes that the veteran has perfected an appeal 
as to this issue.

The record reflects that the veteran has complained of low 
back pain radiating into his right leg since at least 
February 1990.  He has been diagnosed with a herniated disc 
at the level of the 4th and 5th lumbar vertebrae, as well as 
discogenic disease.  At the time of the VA orthopedic 
examination in October 1998, it was noted that he presented 
complaints of back pain radiating down the back of his legs.  
At the hearing in August 2000, the veteran testified that his 
back pain radiated down the back of the right leg and became 
so severe at times that he was unable to walk.  He testified 
that he was awarded disability benefits by the Social 
Security Administration because of his service-connected 
disabilities.  He also testified that he had received VA 
vocational rehabilitation training under Chapter 31 but had 
to discontinue the training because he was unable to carry 
his books.  He testified that he had again been approved for 
vocational rehabilitation training for the Fall of this year.

After the hearing the veteran submitted a document from the 
Social Security Administration which reflects that he was 
awarded disability benefits with an entitlement date of July 
1991 and an onset date of January 1991.

The Board notes that the record includes a letter dated April 
9, 1999, from the Social Security Administration which 
reflects that medical information concerning the veteran 
could not be located.

In the opinion of the Board additional development is 
required prior to a decision as to the proper rating for the 
veteran's back disability and prior to a decision as to his 
entitlement to a total rating based upon unemployability 
resulting from service-connected disabilities.  In view of 
the documented symptoms of radiculopathy, a neurological 
examination is required to properly evaluated the impairment 
resulting from the service-connected lumbosacral strain and 
spondylosis, L5-S1.  Additionally, another attempt should be 
made to obtain medical records from the Social Security 
Administration and any VA vocational rehabilitation files 
should be associated with the claims folder.

As noted above, the Board has concluded that the veteran's 
claim for service connection for peptic ulcer disease is well 
grounded.  Nonetheless, there exists some question as to the 
exact nature and etiology of that disability.  This is 
particularly the case given the absence of any current 
gastrointestinal studies documenting the presence of peptic 
ulcer disease, and the relationship, if any, between that 
disability and medication for the veteran's various 
service-connected disability or disabilities.  Under such 
circumstances, the Board is of the opinion that further 
development is appropriate prior to a final adjudication of 
the veteran's claim for service connection for peptic ulcer 
disease.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1998, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should be scheduled for 
an examination by a neurologist in order 
to determine the nature and severity of 
all disabilities involving his 
lumbosacral spine.  The claims folder 
must be made available to the physician 
prior to the examination.  The physician 
should summarize all significant positive 
findings, particularly those relating to 
limitation of function.  The results of 
any indicated special studies should be 
included in the examination report.  If 
any disability, other than lumbosacral 
strain and spondylosis, L5-S1, is found 
during the examination, the physician 
should render an opinion as to whether it 
is as likely as not that any additional 
disability found is causally related to 
the service-connected lumbosacral strain 
and spondylosis, L5-S1.  A complete 
rationale for any opinion expressed 
should be included in the examination 
reports.

3.  The veteran should also be afforded 
an additional VA gastrointestinal 
examination, to be conducted, if at all 
possible, by a gastroenterologist, in 
order to more accurately determine the 
exact nature and etiology of his claimed 
peptic ulcer disease.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
ulcer disease, and if so, whether that 
disability as likely as not is the result 
of medication, including nonsteroidal 
anti-inflammatory medication, prescribed 
for his service-connected disabilities.  
In considering this question, the 
examiner should specifically take into 
account whether medication (including 
nonsteroidal anti-inflammatory 
medication) prescribed for the veteran's 
various service-connected disability or 
disabilities aggravated an already-
existing ulcer.  All information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO should once again attempt to 
obtain medical records utilized by the 
Social Security Administration in its 
determination that the veteran was 
entitled to disability benefits.

5.  The RO should associate all VA 
vocational rehabilitation and counseling 
files with the claims folder.  If no such 
records are in existence, this fact 
should be documented in the claims 
folder.

6.  Thereafter, the RO should ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should take 
corrective action.

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of service 
connection for ulcer disease, entitlement 
a rating in excess of 40 percent for back 
disability, and entitlement to a total 
rating based on unemployability resulted 
from service-connected disabilities.

Should the benefits requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should then be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals


 


